        Case 1:19-cv-05395-PGG-KHP Document 31 Filed 11/04/20 Page 1 of 2



                                                                                     11/04/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LANDON L. WASHINGTON,
            Plaintiff,                                       19-CV-5395 (PGG) (KHP)
-against-                                           ORDER SCHEDULING TELEPHONE STATUS
                                                               CONFERENCE
 NYC DEPATMENT OF CORRECTION, Legal
 Division, NYC BOARD OF CORRECTIONS,
 Executive Director; and MANHATTAN
 DETENTION COMPLEX, Sherma Dunbar,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

        A telephone status conference in this matter is hereby scheduled for Tuesday, January

5, 2021 at 10:00 a.m. It is hereby ORDERED that the Warden or other official in charge of the

Ulster Correctional Facility produce plaintiff Landon L. Washington., DIN #20-R-0522, on

January 5, 2021 at 10:00 a.m., to a suitable location within the Ulster Correctional Facility that

is equipped with a telephone, for the purpose of participating by telephone in a conference

with the Court and defendants’ counsel. If the scheduled time and date presents a hardship,

the Warden or the Warden’s designee should promptly inform chambers by calling (212) 805-

0234.

        Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

the Ulster Correctional Facility to arrange the call and determine the telephone number at

which the plaintiff will be reachable at the above time and date; and (3) telephone chambers at

(866) 434-5269, Access code: 4858267 with the plaintiff on the line, at the time and date of the

conference.
      Case 1:19-cv-05395-PGG-KHP Document 31 Filed 11/04/20 Page 2 of 2




       The Clerk of Court is requested to mail a copy of this order to the Plaintiff.

Dated: November 4, 2020
       New York, New York
                                             SO ORDERED.


                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge




The Clerk of Court is requested to mail a copy
of this order to:

Landon Washington
DIN #20-R-0522
NYSID # 01930776N
Ulster Correctional Facility
P.O. Box 800
Napanoch, NY 12458




                                                 2
